Title: From James Madison to Alexander James Dallas, 27 September 1816
From: Madison, James
To: Dallas, Alexander James



Dear Sir
Sepr. 27. 1816

I have recd. with your two letters of the 20 & 21. the General Sketch of the Finances to which they refer.  That of the 25th. has also just come to hand.  I return the Sketch under an Address to Washington, passing it thro’ the hands of Mr. Crawford with a request that he would hasten it to the department.
The document embraces all the points occurring to me as requisite to be touched, and contains so many gratifying features, that it cannot fail to engage the favorable attention of the public to the ability & success with which the fiscal business has been conducted thro the labyrinth into which it had been forced.  The facts stated in your letter of the 25th. present an additional prospect extremely grateful in several views, and particularly as bearing testimony to the auspicious course which the Treasury has pursued.
Mr. Clay declines the War Dept. The task now to be fulfilled is not without its delicacies, as you know.  I shall avail myself of a conversation with Mr. Monroe, which his journey back to Washington will afford me in a day or two.  I could wish for similar opportunity with others whose sentiments would be valuable on the occasion.  I thank you for your kindness in continuing the routine of business, and regret that I can not more promptly exonerate you from the trouble it imposes.  You will hear from me again on the subject, the moment I have any thing to impart.  Accept my esteem & cordial regards

James Madison

